             3:20-cv-03333-RM-TSH # 13   Page 1 of 7
                                                                            E-FILED
                                                  Tuesday, 27 July, 2021 03:54:46 PM
                                                       Clerk, U.S. District Court, ILCD

    IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS
            SPRINGFIELD DIVISION


UNITED STATES OF AMERICA, )
                             )
    Plaintiff,               )
                             )
 v.                          ) Case No. 20-3333
                             )
579,410.00 IN U.S. CURRENCY, )
                             )
    Defendant.               )

                        OPINION

RICHARD MILLS, United States District Judge:

    The Government’s Motion to Strike the Answer filed

by Claimant Bradley Tompkins is before the Court.

                              I.

    On December 17, 2020, the Government filed a

Verified Forfeiture Complaint in rem to enforce the
                              1
               3:20-cv-03333-RM-TSH # 13   Page 2 of 7




provisions of 21 U.S.C. § 881(a)(6) for the forfeiture of

$579,410.00 in U.S. currency. The Government claims the

Defendant Currency is subject to forfeiture pursuant to 18

U.S.C. § 981(a)(1)(A).       The Complaint consists of 35

paragraphs.

    On April 5, 2021, Claimant Bradley Tomkins filed an

Answer. The Answer responds to the first two paragraphs

of the Complaint, claiming that Paragraphs 1 and 2 state

legal conclusions that do not require a response. The

Answer further states that, if Paragraphs 1 and 2 contain

allegations of fact, the allegations are denied.

    The    Claimant’s       Answer         also     includes   Two

Affirmative Defenses. In the First Affirmative Defense,

the Claimant alleges that forfeiture of the Defendant

                                2
               3:20-cv-03333-RM-TSH # 13   Page 3 of 7




Currency violates the Due Process Clause of the Fifth

Amendment to the United States Constitution. As for the

Second Affirmative Defense, the Claimant asserts

forfeiture of the Defendant Currency is barred by the

Appropriations Clause of Article I, Section 9 of the United

States Constitution.

    In its motion to strike, the Government alleges that by

failing to respond to all but the first two paragraphs of the

Complaint, the Claimant has denied the Government

reasonable notice of the parts of the forfeiture complaint he

intends to contest.

                               II.

    Supplemental Rule G governs a forfeiture action in

rem. Supplemental Rule G(5)(b) states in part, “A claimant

                                3
              3:20-cv-03333-RM-TSH # 13   Page 4 of 7




must serve and file an answer to the complaint or a motion

under Rule 12 within 21 days after filing the claim.”

Supplemental Rule G(1) provides, “To the extent that

[Rule G] does not address an issue, Supplemental Rules C

and E and the Federal Rules of Civil Procedure also apply.”

    Under Federal Rule of Civil Procedure 8(b)(1)(B), a

party must “admit or deny the allegations asserted against

it by an opposing party.” Rule 8(b)(3) provides:

    A party that intends in good faith to deny all the
    allegations of a pleading-- including the jurisdictional
    grounds—may do so by a general denial. A party
    that does not intend to deny all the allegations must
    either specifically deny designated allegations or
    generally deny all except those specifically
    admitted.

Fed. R. Civ. P. 8(b)(3). Rule 8(b)(6) states:

    An allegation—other than one relating to the amount
    of damages—is admitted if a responsive pleading is
                               4
              3:20-cv-03333-RM-TSH # 13   Page 5 of 7




    required and the allegation is not denied. If a
    responsive pleading is not required, an allegation is
    considered denied or avoided.

See also United States v. $41,580.00 is U.S. Currency, 253

F. App’x 880, 881-82 (11th Cir. 2007) (noting that if the

claimant fails to deny an averment in a responsive

pleading, the averment is deemed admitted).

    Under Supplemental Rule G(8)(c), the Government

may move to strike a claim or answer for failing to comply

with Supplemental Rule G(5). Because Tompkins has

neither admitted nor denied most of the allegations in the

Complaint, the Government asks the Court to order him to

do so.     The Claimant has not responded to the

Government’s Motion to Strike.



                               5
               3:20-cv-03333-RM-TSH # 13   Page 6 of 7




    The Government is entitled to know which allegations

of its Complaint that Claimant admits and which

allegations he denies. Therefore, the Claimant will be

directed to file an amended Answer which responds to each

of the allegations in accordance with the Federal Rules of

Civil Procedure.

    Ergo, the Government’s Motion to Strike the Answer

Filed by Claimant Bradley Tompkins [d/e 10] is

GRANTED.

    The Claimant’s Answer [d/e 8] is STRICKEN.

    The Claimant shall file an amended Answer within 21

days of the entry of this Order.

    If no responsive pleading is filed, the allegations in the

Complaint will be deemed admitted.

                                6
              3:20-cv-03333-RM-TSH # 13   Page 7 of 7




ENTER: July 27, 2021

        FOR THE COURT:

                             /s/ Richard Mills
                             Richard Mills
                             United States District Judge




                               7
